Case 20-22057      Doc 23     Filed 01/28/21 Entered 01/28/21 16:16:21            Desc Main
                               Document     Page 1 of 20



                THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Malcolm Deanes                         )
        Sujuan Deanes                          )   Case No: 20 B 22057
                                               )   Judge:   Barnes
                                               )   Chapter 13
         Debtors                               )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan Ave, Suite 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtors: Malcolm Deanes and Sujuan Deanes, 5418 W. Gladys Ave, Chicago, IL 60644
 See attached service list on the Creditor Meeting Notice and Certificate of Notice.

         PLEASE TAKE NOTICE that on February 18, 2021 at 2:30PM. I will appear
 before the Honorable Judge Barnes or any judge sitting in that judge’s place, and present
 the Attorney’s Application for Compensation for Representing Chapter 13 Debtor, a copy
 of which is attached.

        This motion will be presented and heard electronically using Zoom for
 Government. No personal appearance in court is necessary or permitted. To appear and
 be heard on the motion, you must do the following:

        To appear by video, use this link: https://www.zoomgov.com/. Then enter the
 meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
 646-828-7666. Then enter the meeting ID and passcode.

         Meeting ID and passcode. The meeting ID for this hearing is 161 329 5276 and
 the password is 433658. The meeting ID and password can also be found on the judge’s
 page on the court’s web site.

        If you object to this motion and want it called on the presentment date above,
 you must file a Notice of Objection no later than (2) business days before that date. If a
 Notice of Objection is timely filed, the motion will be called on the presentment date. If
 no Notice of Objection is timely filed, the court may grant the motion in advance with a
 hearing.

                                               By: /s/ Angelica Harb
                                               Angelica Harb
Case 20-22057      Doc 23    Filed 01/28/21 Entered 01/28/21 16:16:21           Desc Main
                              Document     Page 2 of 20



                                             Hinds Law, LLC
                                             211 W. Wacker Dr, Suite 321
                                             Chicago, IL 60606
                                             800-695-7674
                                             aharb@firstamericalaw.com




                             CERTIFICATE OF SERVICE

        I, Angelica Harb, an attorney, certify that I served a copy of this notice and the
 attached motion on each entity shown on the attached list at the address shown and by the
 method indicated on the list on January 28, 2021, before 6:00PM.
                  Case 20-22057   Doc 23     Filed 01/28/21            Entered 01/28/21 16:16:21     Desc Main
Label Matrix for local noticing            U.S.Document
                                                Bankruptcy Court Page 3 of 20             AT&T
0752-1                                     Eastern Division                               c/o Bankruptcy
Case 20-22057                              219 S Dearborn                                 4331 Communications Dr.,
Northern District of Illinois              7th Floor                                      Dallas, TX 75211-1300
Eastern Division                           Chicago, IL 60604-1702
Thu Jan 28 15:23:59 CST 2021
AT&T Mobility II, LLC                      Ad Astra Recovery                              Arnold Scott Harris
One AT&T Way, Suite 3A104                  7330 West 33rd Street North                    111 W Jackson Blvd, Suite 600
Bedminster, NJ 07921-2693                  Suite 118                                      Chicago, IL 60604-3517
                                           Wichita, KS 67205-9370


Avail Blue                                 Bank Of America                                Bank Of America
P.O. Box 12                                33 N Dearborn St                               4909 Savarese Circle
Lac Du Flambeau, WI 54538-0012             Chicago, IL 60602-3102                         Fl1-908-01-50
                                                                                          Tampa, FL 33634-2413


(p)BANK OF AMERICA                         Bank of America, N.A.                          CMRE Financial Services
PO BOX 982238                              P O Box 982284                                 Attn: Bankruptcy
EL PASO TX 79998-2238                      El Paso, TX 79998-2284                         3075 E Imperial Hwy Ste 200
                                                                                          Brea, CA 92821-6753


Cach                                       Caine & Weiner                                 Capital One
PO BOX 10587                               Attn: Bankruptcy                               Attn: Bankruptcy
Greenville, SC 29603-0587                  5805 Sepulveda Blvd                            Po Box 30285
                                           Sherman Oaks, CA 91411-2546                    Salt Lake City, UT 84130-0285


Cash Aisle                                 (p)CHECK ADVANCE USA                           City of Chicago Department of Finance
PO BOX 572                                 PO BOX 170                                     Chicago Dept. of Law Bankruptcy
Lac Du Flambeau, WI 54538-0572             PROVO UT 84603-0170                            121 N. LaSalle St., Suite 400
                                                                                          Chicago, IL 60602-1264


City of Chicago Parking                    Comenity Bank/Carsons                          Convergent Outsourcing, Inc.
121 N. Lasalle                             Attn: Bankruptcy                               Attn: Bankruptcy
Chicago, IL 60602-1242                     Po Box 182125                                  Po Box 9004
                                           Columbus, OH 43218-2125                        Renton, WA 98057-9004


Cook County Dept of Revenue                Diversified Consultants, Inc.                  Diversified Consultants, Inc.
P.O. Box 641547                            Attn: Bankruptcy                               Attn: Bankruptcy
Chicago, IL 60664-1547                     Po Box 551268                                  Po Box 679543
                                           Jacksonville, FL 32255-1268                    Dallas, TX 75267-9543


First Premier Bank                         Golden Gate Funding                            Green Trust Loan
Attn: Bankruptcy                           2770 Mission Rancheria Rd. #167                P.O. Box 340
Po Box 5524                                Lakeport, CA 95453-9612                        Hays, MT 59527-0340
Sioux Falls, SD 57117-5524


I C System Inc                             Integrity Investment Fund                      (p)JEFFERSON CAPITAL SYSTEMS LLC
Attn: Bankruptcy                           5075 SW Griffith Dr #100                       PO BOX 7999
Po Box 64378                               Beaverton, OR 97005-2927                       SAINT CLOUD MN 56302-7999
St Paul, MN 55164-0378
                  Case 20-22057    Doc 23     Filed 01/28/21            Entered 01/28/21 16:16:21     Desc Main
LVNV Funding, LLC                           Linebarger Goggan BlairPage 4 of 20
                                                Document                                   Loan at Last
Resurgent Capital Services                  P.O. Box 06152                                 P.O. Box 1193
PO Box 10587                                Chicago, IL 60606-0152                         Lac Du Flambeau, WI 54538-1193
Greenville, SC 29603-0587


Loyola University Medical Center            Manor Resources LLC                            Mercy Hospital
2160 S First Ave                            33 N Lasalle St Suite 1300                     2525 Michigan Ave
Maywood, IL 60153-3328                      Chicago, IL 60602-2603                         Chicago, IL 60616-2332



Midland Funding                             Midland Funding LLC                            My Flex Cash
2365 Northside Dr Ste 300                   P.O. Box 2011                                  125 Mission Ranch Blvd
San Diego, CA 92108-2709                    Warren MI 48090-2011                           Chico, CA 95926-2175



Nationwide Loans Llc                        OneMain Financial                              Opportunity Financial, LLC
10255 W Higgins Rd                          Attn: Bankruptcy                               130 East Randolph Street
Rosemont, IL 60018-5606                     Po Box 3251                                    Suite 3400
                                            Evansville, IN 47731-3251                      Chicago, IL 60601-6379


PRA Receivables Management                  Portfolio Recovery                             Premier Bankcard, Llc
P.O. Box 12914                              Po Box 41021                                   Jefferson Capital Systems LLC Assignee
Norfolk, VA 23541-0914                      Norfolk, VA 23541-1021                         Po Box 7999
                                                                                           Saint Cloud Mn 56302-7999


Radiant Cash                                Red Hawk Financial                             Resurgent Capital Services
P.O. Box 1183                               125 Mission Ranch Blvd                         Po Box 10587
Lac Du Flambeau, WI 54538-1183              Chico, CA 95926-2175                           Greenville, SC 29603-0587



(p)RUSH OAK PARK HOSPITAL                   Santander Consumer USA                         Speedy Cash
1700 W VANBUREN AVE                         Attn: Bankruptcy                               4800 W Addison S
RM 150 PAYROLL                              Po Box 961245                                  Chicago, IL 60641-3562
CHICAGO IL 60612-5500                       Fort Worth, TX 76161-0244


Speedy Rapid Cash                           Tan Oak Lending                                Turbo Title Loan
PO BOX 780408                               621 Medicine Way                               2675 E Flamingo Rd
Wichita, KS 67278-0408                      Ukiah, CA 95482-8136                           Las Vegas, NV 89121-5239



VBS Loans                                   Weltman Weinberg & Reis                        West Suburban Hospital
3701 Bonney Road                            180 N. LaSalle Drive                           3 Erie St
Virginia Beach, VA 23452-3405               Chicago, IL 60601-2704                         Oak Park, IL 60302-2599



Westgate Resorts                            Westgate Town Center Owners Associa            Westlake Emergency Room
5601 Windhover Dr                           2801 Old Winter Garden Rd                      1225 W. Lake St
Orlando, FL 32819-7936                      Ocoee, FL 34761-2965                           Melrose Park, IL 60160-4039
                    Case 20-22057          Doc 23       Filed 01/28/21            Entered 01/28/21 16:16:21           Desc Main
Westlake Hospital                                     Angelica Harb
                                                          Document           Page 5 of 20                  Malcolm Deanes
1225 W. Lake St                                       Hinds Law LLC                                        5418 W. Gladys Ave
Melrose Park, IL 60160-4039                           211 W Wacker Dr Suite 321                            Chicago, IL 60644-4711
                                                      Chicago, IL 60606-1217


Marilyn O Marshall                                    Patrick S Layng                                      Sujuan Deanes
224 South Michigan Ste 800                            Office of the U.S. Trustee, Region 11                5418 W. Gladys Ave
Chicago, IL 60604-2503                                219 S Dearborn St                                    Chicago, IL 60644-4711
                                                      Room 873
                                                      Chicago, IL 60604-2027



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       Check Advance                                        Jefferson Capital Systems
Attn: Bankruptcy                                      P.O. Box 181                                         PO Box 7999
Po Box 982234                                         Batesland, SD 57716                                  Saint Cloud, MN 56302
El Paso, TX 79998


Rush Oak Park Hospital
520 S Maple Ave
Oak Park, IL 60304




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Speedy/Rapid Cash                                  End of Label Matrix
PO Box 780408                                         Mailable recipients    65
Wichita, KS 67278-0408                                Bypassed recipients     1
                                                      Total                  66
       Case
        Case20-22057
             20-22057 Doc
                       Doc12
                           23 Filed
                               Filed12/31/20
                                      01/28/21 Entered
                                                  Entered12/31/20
                                                           01/28/2123:14:29
                                                                    16:16:21 Desc
                                                                              DescImaged
                                                                                   Main
                             Certificate
                                 Documentof Notice
                                                PagePage
                                                      6 of 20
                                                           1 of 5
Information to identify the case:
Debtor 1                 Malcolm Deanes                                                         Social Security number or ITIN    xxx−xx−6565

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Sujuan Deanes                                                          Social Security number or ITIN    xxx−xx−4350
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 12/28/20
Case number:          20−22057



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Malcolm Deanes                                                Sujuan Deanes

2. All other names used in the
   last 8 years
                                              5418 W. Gladys Ave                                            5418 W. Gladys Ave
3. Address                                    Chicago, IL 60644                                             Chicago, IL 60644
                                              Angelica Harb                                                 Contact phone 800−695−7674
4. Debtor's  attorney
   Name and address
                                              Hinds Law LLC
                                              211 W Wacker Dr Suite 321
                                                                                                            Email: aharb@firstamericalaw.com

                                              Chicago, IL 60606

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed       Eastern Division                                             8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                          219 S Dearborn                                               Sundays and legal holidays.
     You may inspect all records filed in      7th Floor                                                    Contact phone 1−866−222−8029
     this case at this office or online at     Chicago, IL 60604                                            Date: 12/29/20
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case
       Case20-22057
            20-22057 Doc
                      Doc12
                          23 Filed
                              Filed12/31/20
                                     01/28/21 Entered
                                                 Entered12/31/20
                                                          01/28/2123:14:29
                                                                   16:16:21 Desc
                                                                             DescImaged
                                                                                  Main
                            Certificate
                                Documentof Notice
                                               PagePage
                                                     7 of 20
                                                          2 of 5
Debtor Malcolm Deanes and Sujuan Deanes                                                                                                  Case number 20−22057
7. Meeting of creditors
    Debtors must attend the meeting to     January 25, 2021 at 12:00 PM                                      Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit
    case, both spouses must attend.                                                                          www.chi13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/26/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 3/8/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/28/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           2/18/21 at 02:30 PM , Location: Appear using Zoom for Government. To appear by video, use this link:
                                           https://www.zoomgov.com/ or to appear by telephone, call Zoom for Government at 1−669−254−5252 or
                                           1−646−828−7666. Then enter the meeting ID 161 329 5276 and passcode 433658.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case
            Case20-22057
                 20-22057 Doc
                           Doc12
                               23 Filed
                                   Filed12/31/20
                                          01/28/21 Entered
                                                      Entered12/31/20
                                                               01/28/2123:14:29
                                                                        16:16:21 Desc
                                                                                  DescImaged
                                                                                       Main
                                 Certificate
                                     Documentof Notice
                                                    PagePage
                                                          8 of 20
                                                               3 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-22057-TAB
Malcolm Deanes                                                                                                         Chapter 13
Sujuan Deanes
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: mgarcia1                                                              Page 1 of 3
Date Rcvd: Dec 29, 2020                                               Form ID: 309I                                                             Total Noticed: 58
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 31, 2020:
Recip ID                   Recipient Name and Address
db/jdb                +    Malcolm Deanes, Sujuan Deanes, 5418 W. Gladys Ave, Chicago, IL 60644-4711
29171366              +    Ad Astra Recovery, 7330 West 33rd Street North, Suite 118, Wichita, KS 67205-9370
29171370              +    Avail Blue, P.O. Box 12, Lac Du Flambeau, WI 54538-0012
29171372              +    Bank Of America, 33 N Dearborn St, Chicago, IL 60602-5200
29171381              +    CMRE Financial Services, Attn: Bankruptcy, 3075 E Imperial Hwy Ste 200, Brea, CA 92821-6753
29171375              +    Caine & Weiner, Attn: Bankruptcy, 5805 Sepulveda Blvd, Sherman Oaks, CA 91411-2546
29171378              +    Cash Aisle, PO BOX 572, Lac Du Flambeau, WI 54538-0572
29171380              +    City of Chicago Parking, 121 N. Lasalle, Chicago, IL 60602-1242
29171387              +    Cook County Dept of Revenue, P.O. Box 641547, Chicago, IL 60664-1547
29171389              +    Diversified Consultants, Inc., Attn: Bankruptcy, Po Box 679543, Dallas, TX 75267-9543
29171392              +    Golden Gate Funding, 2770 Mission Rancheria Rd. #167, Lakeport, CA 95453-9612
29171393              +    Green Trust Loan, P.O. Box 340, Hays, MT 59527-0340
29171395              +    Integrity Investment Fund, 5075 SW Griffith Dr #100, Beaverton, OR 97005-2927
29171397              +    Linebarger Goggan Blair, P.O. Box 06152, Chicago, IL 60606-0152
29171399              +    Loyola University Medical Center, 2160 S First Ave, Maywood, IL 60153-3328
29171400              +    Manor Resources LLC, 33 N Lasalle St Suite 1300, Chicago, IL 60602-2603
29171401              +    Mercy Hospital, 2525 Michigan Ave, Chicago, IL 60616-2332
29171403              +    My Flex Cash, 125 Mission Ranch Blvd, Chico, CA 95926-2175
29171404              +    Nationwide Loans Llc, 10255 W Higgins Rd, Rosemont, IL 60018-5606
29171412             ++    RUSH OAK PARK HOSPITAL, 1700 W VANBUREN AVE, RM 150 PAYROLL, CHICAGO IL 60612-5500 address filed with court:,
                           Rush Oak Park Hospital, 520 S Maple Ave, Oak Park, IL 60304
29171410               +   Red Hawk Financial, 125 Mission Ranch Blvd, Chico, CA 95926-2175
29171416               +   Tan Oak Lending, 621 Medicine Way, Ukiah, CA 95482-8136
29171417               +   Turbo Title Loan, 2675 E Flamingo Rd, Las Vegas, NV 89121-5239
29171418               +   VBS Loans, 3701 Bonney Road, Virginia Beach, VA 23452-3405
29171420               +   West Suburban Hospital, 3 Erie St, Oak Park, IL 60302-2599
29171421               +   Westgate Resorts, 5601 Windhover Dr, Orlando, FL 32819-7936
29171422               +   Westgate Town Center Owners Associa, 2801 Old Winter Garden Rd, Ocoee, FL 34761-2965
29171423               +   Westlake Emergency Room, 1225 W. Lake St, Melrose Park, IL 60160-4039
29171424              #+   Westlake Hospital, 1225 W. Lake St, Melrose Park, IL 60160-4039

TOTAL: 29

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: aharb@firstamericalaw.com
                                                                                        Dec 29 2020 23:19:00      Angelica Harb, Hinds Law LLC, 211 W Wacker
                                                                                                                  Dr Suite 321, Chicago, IL 60606
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Dec 29 2020 23:21:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Dec 29 2020 23:21:00      Patrick S Layng, Office of the U.S. Trustee,
           Case
            Case20-22057
                 20-22057 Doc
                           Doc12
                               23 Filed
                                   Filed12/31/20
                                          01/28/21 Entered
                                                      Entered12/31/20
                                                               01/28/2123:14:29
                                                                        16:16:21 Desc
                                                                                  DescImaged
                                                                                       Main
                                 Certificate
                                     Documentof Notice
                                                    PagePage
                                                          9 of 20
                                                               4 of 5
District/off: 0752-1                                          User: mgarcia1                                                    Page 2 of 3
Date Rcvd: Dec 29, 2020                                       Form ID: 309I                                                   Total Noticed: 58
                                                                                                 Region 11, 219 S Dearborn St, Room 873,
                                                                                                 Chicago, IL 60604-2027
29171368         + EDI: ATTWIREBK.COM
                                                                          Dec 30 2020 07:13:00   AT&T, c/o Bankruptcy, 4331 Communications
                                                                                                 Dr.,, Dallas, TX 75211-1300
29171369         + EDI: CINGMIDLAND.COM
                                                                          Dec 30 2020 07:13:00   AT&T Mobility II, LLC, One AT&T Way, Suite
                                                                                                 3A104, Bedminster, NJ 07921-2693
29171367         + EDI: PHINHARRIS
                                                                          Dec 30 2020 07:13:00   Arnold Scott Harris, 111 W Jackson Blvd, Suite
                                                                                                 600, Chicago, IL 60604-3517
29171373           EDI: BANKAMER.COM
                                                                          Dec 30 2020 07:13:00   Bank of America, Attn: Bankruptcy, Po Box
                                                                                                 982234, El Paso, TX 79998
29171371         + EDI: BANKAMER.COM
                                                                          Dec 30 2020 07:13:00   Bank Of America, 4909 Savarese Circle,
                                                                                                 Fl1-908-01-50, Tampa, FL 33634-2413
29171379           Email/Text: bankruptcy@checkadvanceusa.net
                                                                          Dec 29 2020 23:20:00   Check Advance, P.O. Box 181, Batesland, SD
                                                                                                 57716
29171374         + Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Dec 29 2020 23:31:15   Cach, PO BOX 10587, Greenville, SC 29603-0587
29171376         + EDI: CAPITALONE.COM
                                                                          Dec 30 2020 07:13:00   Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                 Salt Lake City, UT 84130-0285
29171384         + EDI: WFNNB.COM
                                                                          Dec 30 2020 07:13:00   Comenity Bank/Carsons, Attn: Bankruptcy, Po
                                                                                                 Box 182125, Columbus, OH 43218-2125
29171386         + EDI: CONVERGENT.COM
                                                                          Dec 30 2020 07:13:00   Convergent Outsourcing, Inc., Attn: Bankruptcy,
                                                                                                 Po Box 9004, Renton, WA 98057-9004
29171388         + EDI: DCI.COM
                                                                          Dec 30 2020 07:14:00   Diversified Consultants, Inc., Attn: Bankruptcy, Po
                                                                                                 Box 551268, Jacksonville, FL 32255-1268
29171390         + EDI: AMINFOFP.COM
                                                                          Dec 30 2020 07:13:00   First Premier Bank, Attn: Bankruptcy, Po Box
                                                                                                 5524, Sioux Falls, SD 57117-5524
29171394         + EDI: IIC9.COM
                                                                          Dec 30 2020 07:13:00   I C System Inc, Attn: Bankruptcy, Po Box 64378,
                                                                                                 St Paul, MN 55164-0378
29171396           EDI: JEFFERSONCAP.COM
                                                                          Dec 30 2020 07:13:00   Jefferson Capital Systems, PO Box 7999, Saint
                                                                                                 Cloud, MN 56302
29171398         + Email/Text: bankruptcy@ldf-holdings.com
                                                                          Dec 29 2020 23:22:00   Loan at Last, P.O. Box 1193, Lac Du Flambeau,
                                                                                                 WI 54538-1193
29171402         + EDI: MID8.COM
                                                                          Dec 30 2020 07:13:00   Midland Funding, 2365 Northside Dr Ste 300, San
                                                                                                 Diego, CA 92108-2709
29171405         + EDI: AGFINANCE.COM
                                                                          Dec 30 2020 07:13:00   OneMain Financial, Attn: Bankruptcy, Po Box
                                                                                                 3251, Evansville, IN 47731-3251
29171406         + Email/Text: opportunitynotices@gmail.com
                                                                          Dec 29 2020 23:22:00   Opportunity Financial, LLC, 130 East Randolph
                                                                                                 Street, Suite 3400, Chicago, IL 60601-6379
29171408         + EDI: PRA.COM
                                                                          Dec 30 2020 07:13:00   PRA Receivables Management, P.O. Box 12914,
                                                                                                 Norfolk, VA 23541-0914
29171407         + EDI: PRA.COM
                                                                          Dec 30 2020 07:13:00   Portfolio Recovery, Po Box 41021, Norfolk, VA
                                                                                                 23541-1021
29171409         + Email/Text: bankruptcy@ldf-holdings.com
                                                                          Dec 29 2020 23:22:00   Radiant Cash, P.O. Box 1183, Lac Du Flambeau,
                                                                                                 WI 54538-1183
29171411         + Email/PDF: resurgentbknotifications@resurgent.com
                                                                          Dec 29 2020 23:32:15   Resurgent Capital Services, Po Box 10587,
                                                                                                 Greenville, SC 29603-0587
29171413         + EDI: DRIV.COM
                                                                          Dec 30 2020 07:13:00   Santander Consumer USA, Attn: Bankruptcy, Po
                                                                                                 Box 961245, Fort Worth, TX 76161-0244
29171414         + Email/Text: bankruptcy@speedyinc.com
                                                                          Dec 29 2020 23:21:00   Speedy Cash, 4800 W Addison S, Chicago, IL
                                                                                                 60641-3562
29171415         + Email/Text: bankruptcy@speedyinc.com
                                                                          Dec 29 2020 23:21:00   Speedy Rapid Cash, PO BOX 780408, Wichita,
           Case
            Case20-22057
                 20-22057 Doc
                           Doc12
                               23 Filed
                                   Filed12/31/20
                                          01/28/21 Entered
                                                      Entered12/31/20
                                                              01/28/2123:14:29
                                                                       16:16:21 Desc
                                                                                 DescImaged
                                                                                      Main
                                 Certificate
                                    Document of Notice
                                                   PagePage
                                                         10 of 520of 5
District/off: 0752-1                                               User: mgarcia1                                                         Page 3 of 3
Date Rcvd: Dec 29, 2020                                            Form ID: 309I                                                        Total Noticed: 58
                                                                                                            KS 67278-0408
29171419              + Email/Text: BKRMailOps@weltman.com
                                                                                   Dec 29 2020 23:21:00     Weltman Weinberg & Reis, 180 N. LaSalle Drive,
                                                                                                            Chicago, IL 60601-2704

TOTAL: 29


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason   Name and Address
29171382          *+              CMRE Financial Services, Attn: Bankruptcy, 3075 E Imperial Hwy Ste 200, Brea, CA 92821-6753
29171383          *+              CMRE Financial Services, Attn: Bankruptcy, 3075 E Imperial Hwy Ste 200, Brea, CA 92821-6753
29171377          *+              Capital One, Attn: Bankruptcy, Po Box 30285, Salt Lake City, UT 84130-0285
29171385          *+              Comenity Bank/Carsons, Attn: Bankruptcy, Po Box 182125, Columbus, OH 43218-2125
29171391          *+              First Premier Bank, Attn: Bankruptcy, Po Box 5524, Sioux Falls, SD 57117-5524

TOTAL: 0 Undeliverable, 5 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 31, 2020                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 29, 2020 at the address(es) listed
below:
Name                              Email Address
Angelica Harb
                                  on behalf of Debtor 1 Malcolm Deanes aharb@firstamericalaw.com courtnotices@firstamericalaw.com

Marilyn O Marshall
                                  courtdocs@chi13.com

Patrick S Layng
                                  USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
        Case 20-22057        Doc 23 Filed 01/28/21 Entered 01/28/21 16:16:21                Desc Main
Form 13-9 (20200101)                Document       Page 11 of 20
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                       )        Case Number: 20-22057
Malcolm Deanes and Sujuan Deanes             )
                                             )             Chapter: 13
                                             )
                                             )                      Honorable Timothy A. Barnes
                                             )
              Debtor(s)                      )
            ATTORNEY'S APPLICATION FOR CHAPTER 13 COMPENSATION UNDER
                   THE COURT-APPROVED RETENTION AGREEMENT
                        (Use for cases filed on or after April 20, 2015)

The undersigned attorney seeks compensation pursuant to 11 U.S.C. § 330(a)(4)(B) and the Court-Approved
Retention Agreement executed by the debtor(s) and the attorney, for representing the interests of the debtor(s)
in this case.

   Use of Court-Approved Retention Agreement:

   The attorney and the debtor(s) have entered into the Court-Approved Retention Agreement.

   Attorney Certification:

   The attorney hereby certifies that:
   1.      All disclosures required by General Order No. 11-2 have been made.

   2.      The attorney and the debtor(s) have either:

           (i) not entered into any other agreements that provide for the attorney to receive:

              a.      any kind of compensation, reimbursement, or other payment, or

              b.      any form of, or security for, compensation, reimbursement, or other payment that varies
                      from the Court-Approved Retention Agreement; or

           (ii) have specifically discussed and understand that:

              a.      the Bankruptcy Code may require a debtor's attorney to provide the debtor with certain
                      documents and agreements at the start of the representation;

              b.      the terms of the Court-Approved Retention Agreement take the place of any conflicting
                      provision in an earlier agreement;

              c.      the Court-Approved Retention Agreement cannot be modified in any way by other
                      agreements; and

              d.      any provision of another agreement between the debtor and the attorney that conflicts
                      with the Court-Approved Retention Agreement is void.
      Case 20-22057 Doc 23 Filed 01/28/21 Entered 01/28/21 16:16:21 Desc Main
     Form 13-9 (20170105)            Document       Page 12 of 20
Compensation sought for services in this case pursuant to the Court-Approved Retention Agreement:
  $ 4,500.00 flat fee for services through case closing

Reimbursement sought for expenses in this case:
  $ 313.00 for filing fee paid by the attorney with the attorney's funds
  $     139.00 for other expenses incurred in connection with the case and paid by the attorney with
               the attorney's funds (itemization must be attached)

  $      452.00 Total reimbursement requested for expenses.

Funds previously paid to the attorney by or on behalf of the debtor(s) in the year before filing this
case and not reflected in or related to the Court-Approved Retention Agreement:
       None
      A total of $ 3,021.22.




Date of Application: 01/28/2021               Attorney Signature /s/ Angelica Harb
               Case
               Case20-22057
                    20-22057 Doc
                             Doc23
                                 1 Filed
                                   Filed12/28/20
                                         01/28/21 Entered
                                                   Entered12/28/20
                                                           01/28/2113:24:34
                                                                    16:16:21 Desc
                                                                             DescMain
                                                                                  Main
                                    Document     Page 13
                                                      65 of 20
                                                            78
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
             Malcolm Deanes
 In re       Sujuan Deanes                                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,500.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  4,500.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 28, 2020                                                           /s/ Angie Harb
     Date                                                                        Angie Harb 6320748
                                                                                 Signature of Attorney
                                                                                 Hinds Law LLC
                                                                                 211 W. Wacker Drive
                                                                                 Ste. 321
                                                                                 Chicago, IL 60606
                                                                                 (800) 695-7674
                                                                                 courtnotices@firstamericalaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 14
                                                    66 of 20
                                                          78
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 15
                                                    67 of 20
                                                          78
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 16
                                                    68 of 20
                                                          78
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 17
                                                    69 of 20
                                                          78
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 18
                                                    70 of 20
                                                          78
DocuSign Envelope ID: 54405CAA-27A5-4E8A-B111-3DD3F295C5BC
             Case
             Case20-22057
                  20-22057 Doc
                           Doc23
                               1 Filed
                                 Filed12/28/20
                                       01/28/21 Entered
                                                 Entered12/28/20
                                                         01/28/2113:24:34
                                                                  16:16:21 Desc
                                                                           DescMain
                                                                                Main
                                  Document     Page 19
                                                    71 of 20
                                                          78




                       12/23/2020
  Case 20-22057      Doc 23     Filed 01/28/21 Entered 01/28/21 16:16:21   Desc Main
                                Document      Page 20 of 20



                              ITEMIZATION OF COSTS & EXPENSES


Case Number:         20-22057
Debtor:              Malcolm Deanes and Sujuan Deanes
Filing Fee:          $313.00
Credit Counseling:   $20.00
Debtor Education:    $20.00
Credit Report:       $74.00
Tax Transcripts:     $25.00
Total:               $452.00
